Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 23, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151382                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151382
                                                                    COA: 319039
                                                                    Wayne CC: 13-002517-FH
  MAHER MOHAMMED NAWWAS,
          Defendant-Appellant.

  ____________________________________/

         By order of September 29, 2015, the prosecuting attorney was directed to answer
  the application for leave to appeal the February 12, 2015 judgment of the Court of
  Appeals. On order of the Court, the answer having been received, the application for
  leave to appeal is again considered. Pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we REVERSE in part the judgment of the Court of Appeals, we
  VACATE the sentence of the Wayne Circuit Court, and, based on the prosecutor’s
  response confessing error and stating that the defendant is entitled to resentencing, we
  REMAND this case to the trial court for resentencing. The Sentencing Information
  Report indicates that the trial court only scored the sentencing guidelines for the
  defendant’s violation of MCL 750.227. “Offense variables are properly scored by
  reference only to the sentencing offense except when the language of a particular offense
  variable statute specifically provides otherwise.” People v McGraw, 484 Mich 120, 135
  (2009). The trial court erred in scoring offense variable 9, MCL 777.39, based on a
  finding that two to nine victims were placed in danger of physical injury or death in
  relation to the defendant’s violation of MCL 750.227. In all other respects, leave to
  appeal is DENIED, because we are not persuaded that the remaining questions presented
  should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 23, 2016
           a0316
                                                                               Clerk